Voorhies, J.
This case presents the same question of unconstitutionality of retroactive taxation, as the one just decided of the City of New Orleans v. P. D. Poutz.
There is, besides, the plea of prescription of three and five years.
With regard to the prescription of three years, the court is referred to the 2d section of the Act relative to prescription, approved 5th of March, 1852. Soss. Acts, p. 90. The sections reads :
“ All other open accounts, the prescription of which is ten years by existing laws, shall be prescribed by three years.”
The imposition of a tax cannot be assimilated to an account, and still less to an open account. When a tax is laid, and the delays granted to question the correctness of the assessment have expired, the matter is closed in that respect. The right to resort to executory proceedings for the collection of both State and Municipal taxes, is a sufficient answer to the point, that a tax is an accouut, and especially an open account.
There is no provision of law fixing the period of five years for the prescription of a tax.
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed, with costs.